Civilian pay; additional pay; refusal to promote. — Upon consideration of defendant’s motion to dismiss plaintiff’s petition and plaintiff’s reply thereto, together with oral argument by the parties, and on the basis that this court lacks jurisdiction on the ground that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501, it was ordered that defendant’s motion be granted and plaintiff’s petition dismissed. Plaintiff’s petition for writ of certiorari denied by the Supreme Court, 364 U.S. 830.